DETAILED ACTION
Claims 1, 3-11, and 13-20 are presented for examination, wherein claims 1, 11, and 20 are currently amended; plus, claims 3-6 and 13-16 are withdrawn. Claims 2 and 12 are cancelled.
The 35 U.S.C. § 112(a) rejection of claims 1, 7-11, and 17-20 is withdrawn as a result of the amendments of claims 1, 11, and 20, from which the other claims depend.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 22, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7-11, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, and 20, from which the other claims depend, the newly added limitation “wherein the selection of the material comprises selecting among a plurality of different types or options for a same material” (emphasis added) is not clear as to how a material that is “same” may also be of “different types or options.” Further, the examiner respectfully notes that said current collector must be a “copper current collector” (emphasis added), as amended on December 4, 2020 from a “current collector.”
For purposes of examination, said limitation is interpreted as provided infra.
Still regarding claims 1, 11, and 20, the newly amended limitation “an expansion of the anode during operation is controlled or adjusted based on selection of a material used for the current collector to ensure that the anode expands less in one of the x-y directions and the z-direction while expanding more in an other of one of the x-y directions and the z-direction, wherein the selection of the material comprises selecting among a plurality of different types or options for a same material” (emphasis added) is not clear as to how the material of the current collector of the claimed “copper current collector” (severably claims 1, 11, and 20, each at line 3, emphasis added) can be “controlled or adjusted,” since the material is limited to “copper.”
For purposes of examination, said limitation is interpreted as provided infra.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonhomme et al (US 2018/0198114).
Regarding newly amended independent claim 1, Bonhomme teaches a lithium-ion battery, wherein said battery has an anode with a film comprising a pyrolyzed composite of silicon active material, graphite, and polymer carbon, wherein said pyrolyzed composite is engineered so that said silicon active material may expand while maintaining good adhesion and electrical contact with the rest of the electrode via said pyrolyzed polymer, thereby providing for expansion of anode active material and a metal current collector without significant failure of said anode (e.g. ¶¶ 0002, 63-64, 67, 69, 74, 77, 103, 131-132, 153, 181, and 188), reading on “battery,” said battery comprising:
(1)	a cathode (e.g. ¶¶ 0003, 64, 68, 81, and 188), reading on “a cathode;”
(2)	a polymer separator sheet and a nonaqueous electrolyte (e.g. ¶¶ 0008-09, 11, 17, 74-75, 160, 162, 170, and 188), reading on “an electrolyte;” and,
(3)	said anode (e.g. ¶¶ 0065-67), reading on “an anode,” said anode comprising:
(3a)	said metal current collector composed of e.g. copper, aluminum, or nickel, wherein copper formed as a sheet/foil is used throughout the disclosure, said metal collector with an electrode attachment substance layer thereon, wherein said electrode attachment substance layer may be composed of e.g. polyamideimide, polyvinylidene fluoride, or polyacrylic acid (e.g. ¶¶ 0011, 18-23, 65-67, 116, 156, and 117), said copper foil/sheet collector with said layer, reading on the previously amended limitation “the anode comprising: a copper current collector” and the newly added limitation “the selection of the material comprises selecting among a plurality of different types or options for a same material;” and,
(3b)	said film comprising a composite monolithic carbonaceous structure with said silicon active material, said film adhered to said collector via said layer, wherein said silicon active material is present in an amount of 50-70 wt% or 60-80 wt%; and, wherein said monolithic carbonaceous structure is formed from pyrolyzed polymer precursor material, such as pyrolyzed polyimide, PVDF, or PAI (e.g. ¶¶ 0064-65, 69, 72-76, 107, 109-112, and 128-132 plus e.g. Figure 10), said taught amount of silicon establishing a prima facie case of obviousness of the claimed range, see also MPEP § 2144.05(I), reading on the previously amended limitation “the anode comprising … an active material on the current collector, the active material comprising a binder and 50% or greater silicon by weight.”

Regarding the newly amended limitation “an expansion of the anode during operation … the anode expands less in one of the x-y directions and the z-direction while expanding more in an other one of the x-y directions and the z-direction while expanding more in an other one of the x-y directions and the z-direction,” Bonhomme teaches said metal current collector may be composed of copper, aluminum, or nickel; wherein said current collector may be said copper foil/sheet collector (e.g. supra), wherein adhesion between said film containing said Si active material to said current collector may be improved by using said electrode attachment substance layer between said collector and said film and/or a lamination process that adheres film to said collector with said layer; and, said expansion in the x-y plane of said film may be reduced to within a range of about 0% to 10%—as opposed to the thickness direction (e.g. ¶¶ 0006, 11, 86, 109, 116, 135, 145153, and 156), but does not expressly teach said newly amended limitation.
However, Bonhomme teaches a substantially identical anode composed of substantially identical compositions (said film with said pyrolyzed binder and said silicon active material; said metal current collector may be said copper foil/sheet collector; and, said electrode attachment substance layer adhering said film and said current collector, wherein said expansion in the x-y plane of said film may be reduced to within a range of about 0% to 10%, see e.g. supra) with the instant invention (e.g. a copper current collector, a pyrolyzed binder coating containing silicon active material, and an adhesive layer therebetween, see instant specification, at e.g. ¶¶ 0013-23, 29-35, 40-46, 51-53, and 55-59 plus e.g. Figure 2), establishing a prima facie case of obviousness of said newly amended limitation, see also e.g. MPEP § 2112.01(I),
in the alternative, in the event Bonhomme is interpreted to expand equally in the x-, y-, and z-directions, such an interpretation is sufficiently close to the scope of limitations “less” and “more” in “an expansion … the anode expands less in one of the x-y directions and the z-direction while expanding more in an other one of the x-y directions and the z-direction while expanding more in an other one of the x-y directions and the z-direction” since even a scintilla of difference reads on “less” and “more,” to establish a prima facie case of obviousness of said newly amended limitation, see also MPEP § 2144.05(I); and,
wherein Bonhomme does not expressly teach the process steps in the newly amended limitation “an expansion of the anode during operation is controlled or adjusted based on a selection of a material used for the current collector to ensure that the anode expands less in one of the x-y directions and the z-direction while expanding more in an other one of the x-y directions and the z-direction” and in the newly added limitation “the selection of the material comprises selecting among a plurality of different types or options for a same material.”
However, the claimed process steps in said newly amended and newly added limitations do not patentably distinguish the instantly claimed product, see also MPEP § 2113 and supra.
Regarding previously amended claim 7, Bonhomme teaches the battery of claim 1, wherein said metal current collector that may be composed of copper, aluminum, or nickel, wherein copper formed as a sheet/foil is used throughout the disclosure (e.g. supra), said copper formed as a sheet/foil reading on the previously amended limitation “the current collector comprises a copper foil.”
Regarding previously amended claims 8-9, Bonhomme teaches the battery of claim 7, wherein said lamination process that adheres said active material to said current collector may comprise roll pressing or flat pressing (e.g. ¶¶ 0024, 116-117, 127, and 187), and wherein said expansion in the x-y plane of said film—as opposed to the thickness direction—may be in the range of about 0-10% with said copper current collector foil (e.g. supra), severably establishing a prima facie case of obviousness of the claimed ranges, see also MPEP § 2144.05(I), severably reading on the previously amended limitation “the active material is applied to the copper current collector using flat pressing, and wherein expansion of the anode in lateral directions is less than 4% when the active material is flat pressed on the copper current collector” (claim 8); and, the previously amended limitation “the active material is applied to the copper current collector using roll pressing, and wherein expansion of the anode in lateral directions is less than 2% when the active material is roll pressed on the copper current collector (claim 9); alternatively noting that the process limitations “flat pressed” and “roll pressed” severably do not patentably distinguish the instant invention, e.g. MPEP § 2113.
In the alternative, Bonhomme teaches a substantially identical anode composed of substantially identical composition (i.e. silicon-pyrolyzed carbon active composite active material coated on a copper sheet/foil, see e.g. supra; compared with instant specification, at e.g. ¶¶ 0030-33), so the claimed property would be expected, e.g. MPEP § 2112.01, further noting that the limitations “flat pressed” and “roll pressed” severably do not patentably distinguish the instant invention, e.g. MPEP § 2113.
Regarding claim 10, Bonhomme teaches the battery of claim 1, wherein said battery is said lithium-ion battery (e.g. supra), reading on “the battery comprises a lithium ion battery.”

Regarding claim 20, Bonhomme is applied as provided supra, with the following modifications.
Still regarding newly amended independent claim 20, Bonhomme teaches said battery, wherein
(3)	said anode (e.g. ¶¶ 0065-67), reading on “an anode,” said anode comprising:
(3a)	said metal current collector composed of e.g. copper, aluminum, or nickel, wherein copper formed as a sheet/foil is used throughout the disclosure, said metal collector with an electrode attachment substance layer thereon, wherein said electrode attachment substance layer may be composed of e.g. polyamideimide, polyvinylidene fluoride, or polyacrylic acid (e.g. ¶¶ 0011, 18-23, 65-67, 116, 156, and 117), said copper foil/sheet collector with said layer, reading on the previously amended limitation “the anode comprising: a copper current collector” and the newly added limitation “the selection of the material comprises selecting among a plurality of different types or options for a same material.”

Regarding the newly amended limitation “an anisotropic expansion of the anode during operation … the anode expands less in one of the x-y directions and the z-direction while expanding more in an other one of the x-y directions and the z-direction while expanding more in an other one of the x-y directions and the z-direction,” Bonhomme teaches said metal current collector may be composed of copper, aluminum, or nickel; wherein said current collector may be said copper foil/sheet collector (e.g. supra), wherein adhesion between said film containing said Si active material to said current collector may be improved by using said electrode attachment substance layer between said collector and said film and/or a lamination process that adheres film to said collector with said layer; and, said expansion in the x-y plane of said film may be reduced to within a range of about 0% to 10%—as opposed to the thickness direction (e.g. ¶¶ 0006, 11, 86, 109, 116, 135, 145153, and 156), but does not expressly teach said newly amended limitation.
However, Bonhomme teaches a substantially identical anode composed of substantially identical compositions (said film with said pyrolyzed binder and said silicon active material; said metal current collector may be said copper foil/sheet collector; and, said electrode attachment substance layer adhering said film and said current collector, wherein said expansion in the x-y plane of said film may be reduced to within a range of about 0% to 10%, see e.g. supra) with the instant invention (e.g. a copper current collector, a pyrolyzed binder coating containing silicon active material, and an adhesive layer therebetween, see instant specification, at e.g. ¶¶ 0013-23, 29-35, 40-46, 51-53, and 55-59 plus e.g. Figure 2), establishing a prima facie case of obviousness of said newly amended limitation, see also e.g. MPEP § 2112.01(I),
wherein Bonhomme teaches pressure may be applied to said film, said electrode attachment substance, and said current collector by calendaring (e.g. ¶¶ 0113-114 and 128), but does not expressly teach the process steps in the newly amended limitation “an anisotropic expansion of the anode during operation is controlled or adjusted based on a selection of a material used for the current collector and a direct coating process that adheres the active material to the current collector followed by a calendaring process to ensure that the anode expands less in one of the x-y directions and the z-direction while expanding more in an other one of the x-y directions and the z-direction” and in the newly added limitation “the selection of the material comprises selecting among a plurality of different types or options for a same material.”
However, the claimed process steps in said newly amended and newly added limitations do not patentably distinguish the instantly claimed product, see also MPEP § 2113 and supra. See also instant specification, at e.g. ¶0048, which indicates application of the active material layer by direct coating or lamination are equivalent processes resulting in the instant invention.
Art of Record
None of the art of record teaches or suggests the claimed process of claim 11, from which claims 17-19 depend.
More specifically, the claimed method wherein the anode of the battery is formed by controlling or adjusting an expansion of the anode during operation based on a selection of a material used for the current collector to ensure that the expansion of said anode is anisotropic in the x-y-direction verses the z-direction, and further wherein said selection of the material comprises selecting among a plurality of different types or options for a same material.
Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive. The applicants allege the art does not teach newly amended claims 1 and 20, from which claims 7-10 depend.
In response, the examiner respectfully refers supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al (US 2014/0170482).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723